Citation Nr: 0324481	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  97-13 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for residuals of right 
epididymitis, status post orchieoplexy, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1992 to 
December 1994.

This appeal to the Board of Veterans Appeals (the Board) was 
initially brought from rating action taken by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

Thereafter, the RO assigned temporary total ratings for a 
period of hospitalization and care from January 17 to March 
1, 1997, and again from November 16, 1998 to January 1, 1999.  

In a rating action in July 1997, the Newark RO also granted 
entitlement to special monthly compensation on account of 
loss of use of a creative organ effective January 20, 1995.  

And in a rating action in October 1999, the RO granted 
service connection for depressive disorder, and assigned a 30 
percent rating.  The veteran has not disagreed with those 
determinations and they are not now part of the current 
appeal.  

Service connection is also in effect for nephrolithiasis, 
rated as noncompensably disabling since January 1995.

The veteran provided testimony at personal hearings before 
Hearing Officers at the Newark VARO in May 1997 and June 
1999.

Correspondence was sent to the veteran by the Newark VARO in 
August 2000 noting that while he had already had hearings at 
that RO, there needed to be clarification as to whether he 
wanted to have an additional hearing, and the circumstances 
thereof.

In the interim, the veteran moved to Denver, Colorado.  There 
is a notation in the file that jurisdiction should have been 
declined on the pending appeal and it should have gone 
forward from the Newark VARO, but the Denver VARO nonetheless 
accepted and thus became the VARO of jurisdiction with regard 
to the pending appeal  

Thereafter, as identified by a VA Form 119, dated February 
22, 2003, which is in the claims file, the Denver VARO 
documented a telephone call from the RO to the veteran with 
regard to the pending issue of whether he wanted another 
personal hearing.  The VA Form 119 noted that the veteran had 
responded that he did not want another hearing and asked that 
the case be forwarded to the Board.  The Denver VARO provided 
a letter to the veteran dated March 14, 2003, limited to the 
effect that his case was being forwarded to the Board.   

Specifically, with regard representation, the Board noted in 
the prior remand that the veteran's designated representative 
is still a state service organization in his prior residence 
of New Jersey [a VA Form 21-22 is of record in favor of that 
organization, dated in September 1995].  The remand was to 
the effect that he should be asked if he wishes to obtain 
representation in Colorado, and if so, he should be provided 
with all the necessary information and assistance to do so.  
This facet of the development was undertaken by the RO in 
April 2003 as a brief, standard paragraph in the context of 
part of a lengthy letter.  The veteran has apparently not 
since responded to that question.

As for the VCAA development and informing the veteran, this 
was accomplished in that same April 2003 correspondence and a 
subsequent SSOC that dealt only with whether new evidence had 
been submitted since the prior Newark RO action had been 
taken.  This SSOC did not address the substantive questions 
relating to the evaluation of the veteran's disability herein 
concerned.  The case has been returned to the Board for 
further appellate consideration. 




REMAND

Of record are clinical reports dated in 1998 from LF, M.D., 
who noted that the veteran had undergone transurethral 
resection of ejaculatory duct obstruction with subsequent re-
scarring.  He was then being maintained on testosterone 
patches which were required due to secondary symptoms.  Some 
surgical reports are in the file.

When the veteran was last provided a specialized VA 
examination for the herein concerned disability, in July 
1999, the examiner noted that additional objective evidence 
(i.e., prior surgical and other records) would be required 
for definitive answers to some of the issues posed by the 
case.  Although some surgical and other reports are filed in 
the claims file, the complete records of prior care were 
apparently not then before the examiner; accordingly, the 
examiner stated that he was not sure what procedures had 
actually been undertaken and/or effectuated in the past 
including surgically.  The examiner described the epididymi 
as slightly dilated, bilaterally.  The prostate was 25 grams 
and a-nodular.  

The basic nature of the pertinent regulations for rating the 
veteran's genital disability includes associable urinary 
factors, and all pertinent factors must be fully addressed. 

For instance, based on current regulations, chronic 
epididymo-orchitis, absent tubular infections, is rated on 
the basis of urinary tract infections.  38 C.F.R. § 4.115b, 
DC 7525.  [Parenthetically, it remains unclear in this 
whether there are or are not infections involved or other 
scarring issues as well].

Rating injuries to the prostate gland, infections, 
hypertrophy, post-operative residuals are rated on the basis 
of voiding dysfunction or urinary tract infection, whichever 
is predominant.  38 C.F.R. § 4.115b, DC 7527.

Urinary tract infections (38 C.F.R. § 4.115a) requiring long-
term drug therapy, one to two hospitalizations per year 
and/or requiring intermittent intensive management warrant a 
10 percent rating.  Urinary tract infections where the 
evidence shows recurrent symptomatic infection requiring 
drainage and frequent hospitalization (greater than two times 
per year) and/or requiring continuous intensive management 
warrant a 30 percent rating.  Id.

Voiding dysfunction (38 C.F.R. § 4.115a) manifested by 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence, requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day warrants a 60 
percent disability rating.  Such disability requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times per day warrants a 40 percent disability rating.  A 20 
percent rating is assigned for disability requiring the 
wearing of absorbent materials which must be changed less 
than two times a day.

Urinary frequency with a daytime voiding interval between two 
and three hours, or; awakening to void two times per night, 
warrants a 10 percent rating, with a daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night, warrants a 20 percent rating, and with 
daytime voiding interval less than one hour, or; awakening to 
void five or more times per night, warrants a 40 percent 
rating.  Id.

Obstructive voiding symptomatology with or without stricture 
disease requiring dilatation one to two times per year 
warrants a noncompensable evaluation.  Marked obstructive 
voiding symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or a combination of: 
post void residuals greater than 150 cc; uroflowmetry, with a 
marked diminished peak flow rate (less than 10 cc/sec); 
recurrent urinary tract infections secondary to obstruction; 
or stricture disease requiring periodic dilatation every two 
to three months, warrants a 10 percent rating and urinary 
retention requiring intermittent or continuous 
catheterization warrants a 30 percent rating.  Id.

Given the circumstances of this case, including the fact that 
the veteran has not undergone a comprehensive or complete 
examination since prior surgery, the Board had no choice but 
to remand the case for further development as follows:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  He should be asked 
to provide any evidence he may have with 
regard to recent care for his 
genitourinary disability, and if he needs 
assistance in that regard, the RO should 
help him obtain such evidence.  Dr. LF 
and any other private physicians who 
treated the veteran since service 
separation in 1994 should also be asked 
to provide complete records for all of 
the genitourinary care, surgical and 
otherwise, of the veteran in addition to 
that documentation already of record. 

2.  The RO should clarify with the 
veteran whom he wishes to have represent 
him in Colorado.

3.  The veteran should be scheduled for a 
comprehensive genitourinary evaluation by 
a qualified urological specialist to 
determine the current status, extent and 
symptoms of service-connected residuals 
of right epididymitis, status post 
orchieoplexy, [and what appears to be 
intimately associable therewith from a 
rating if not also from a pathological 
viewpoint, his nephrolithiasis].  All 
laboratory and other tests should be 
accomplished, and the clinical records 
relating to all relevant prior care 
should be made available to the examiner.  
The opinion should be annotated to the 
evidence of record and provided in accord 
with schedular provisions relating to all 
pertinent genital and/or urinary 
dysfunction, noting that regulations 
reflect both aspects of that in rating 
both of these service-connected 
disabilities.

3.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107); 
66 Fed. Reg. 45,620 (Aug 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 
(2002) is completed and the implementing 
regulations are fully complied with and 
satisfied.  This includes providing the 
veteran with suitable, adequate 
information so that he may pursue his 
claim in an informed manner.  

4.  The RO should readjudicate the 
appellant's claim to include all 
pertinent considerations.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A suitable 
period of time should be allowed for 
response.

5.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


